19 So.3d 466 (2009)
STATE of Louisiana
v.
Anthony THOMAS.
No. 2008-KP-2912.
Supreme Court of Louisiana.
October 16, 2009.
Writ granted. Although the district, court retains the discretion to allow the amendment and supplementation of timely filed applications for post-conviction relief, see e.g. State ex rel Foy v. Whitley, 92-1281 (La.10/6/95), 661 So.2d 455, relator's claims that the court imposed an excessive sentence and that he received ineffective assistance of counsel at sentencing are not cognizable on collateral review pursuant to La.C.Cr.P. art. 930.3 and State ex rel. Melinie v. State, 93-1380 (La.1/12/96), 665 So.2d 1172. Accordingly, the lower courts erred when they did not dismiss relator's supplemental post-conviction application filed on June 25, 2007, as La.C.Cr.P. art. 930.3 "provides no basis for review of claims of excessiveness or other sentencing error post-conviction." Melinie, supra.
WEIMER, J., recused.
JOHNSON, J., would deny.